Curia, per
Johjíson, J.
By the act of 1791 it is enacted “ That the several clerks and registers of the courts of justice and sheriffs throughout the state, shall collect, and receive their own fees from the different suitors'and persons who are liable to pay the same, in the said courts of justice respectively, except where the plaintiffs or complainants reside in foreign countries, or are without the limits of this state, in which case the agents or attor*150neys of the said plaintiffs or complainants shall be answerable for the said fees, &c.”
The lexicographers define the term agent to mean, a substitute, a deputy, a factor, and the term attorney, one who is appointed or retained to prosecute or defend an action at law — a lawyer; and the vulgar use of them is in accordance with these definitions. So that whether we adopt the vulgar or the grammatical meaning in the construction of the act, the defendant is liable. The evil, against which this act was obviously intended to provide, was the inconvenience and injustice suffered by resident defendants, when there was no one within the jurisdiction of the court who was responsible for the costs, and if that responsibleness is confined to agents or attorneys in fact, the object of the act would be easily defeated by an omission on the part of the plaintiff to constitute such an agent. Indeed he would have no motive to do so, as his attorney could discharge all the duties without such responsibleness. The legislature must have been well aware that the office of an agent or attorney in fact was not indispensably necessary to the prosecution of a suit; and appear to me to have introduced the word attorneys to cover the very case under consideration ; and if we adopt the spirit of the act as the rule of interpretation, the liability of the defendant is equally established.
Decree reversed.